     Case: 1:17-cv-00037-SA-DAS Doc #: 54 Filed: 11/07/18 1 of 1 PageID #: 1046



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

                                  Civil Minutes - General

Case No. 1:17-CV-37-SA-DAS

Place Held: Visiting Magistrate Judge’s Chambers, Oxford, MS

Style: Walls v. Houston


Date                        November 7, 2018
Total Time                  4 hours

PRESENT:                           David A. Sanders     United States Magistrate Judge


ATTORNEYS PARTICIPATING                                 ATTORNEYS PARTICIPATING
FOR PLAINTIFF                                           FOR DEFENDANTS

Victor Fleitas                                  Randall Day
______________________________________________________________________________

PROCEEDINGS: Final pretrial conference held. Final pretrial order due in one week.

Docket Entry:


                                                 DAVID CREWS, CLERK

                                                 By:     /s/ Justin C. Moody
                                                        Law Clerk
